Citation Nr: 0716962	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-07 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left lower 
extremity pain, claimed as secondary to service-connected 
lumbosacral degenerative disc disease. 

2.  Entitlement to an increased rating for service-connected 
lumbosacral degenerative disc disease, currently evaluated as 
20 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Procedural history 

The veteran served on active duty in the United States Army 
from September 1996 to March 1999.  

In a May 1999 decision, the RO granted service connection for 
lumbosacral degenerative disc disease.  A 20 percent 
disability rating was assigned.  

In October 2003, the veteran filed a claim requesting an 
increased rating for her service-connected degenerative disk 
disease, and in November 2003, she sought service connection 
for bilateral lower extremity pain, claimed as secondary to 
her service-connected back condition.  The RO denied both 
issues in the above-mentioned March 2004 rating decision.  
The veteran perfected an appeal as to these issues with the 
timely submission of her VA Form 9 in February 2005. 

Issue not on appeal

As noted above, in March 2004 the RO denied service 
connection for bilateral leg pain.  In a February 2005 rating 
decision, the RO granted service connection for right lower 
extremity radiculopathy.  A 10 percent disability rating was 
assigned.  
The veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].  The 
issue of the veteran's entitlement to service connection for 
left lower extremity  pain remains on appeal

Remanded issue

The issue of entitlement to an increased rating for service-
connected lumbosacral degenerative disc disease is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a diagnosed left lower extremity disability 
currently exists.


CONCLUSION OF LAW

A left lower extremity disability is not secondary to the 
veteran's service-connected lumbosacral degenerative disc 
disease.  38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for left lower 
extremity pain, claimed as secondary to service-connected 
lumbosacral degenerative disc disease.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated December 12, 2003, including a request for evidence 
"showing a connection between the pain in [your] legs and 
your degenerative disc disease."  

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claim in the above-referenced 
December 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would make reasonable efforts to assist 
her in obtaining "medical records, employment records or 
records from other Federal agencies."  With respect to 
private treatment records, the letter included copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, which the veteran could complete to release 
private medical records to the VA.  

The December 2003 letter further emphasized:  "You must give 
us enough information about these records so that we can 
request them from the agency or person who has them."

The Board notes that the December 2003 letter specifically 
informed the veteran: "It's still your responsibility to 
support your claim with appropriate evidence."  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that she could submit or identify evidence other than 
what was specifically requested by the RO.

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 
19 Vet. App. 473 (2006), the Court observed that a claim of 
entitlement to service connection consists of five elements: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim. 
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and evidence presented with the 
claim and provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date are not, and cannot be, assigned.  
The veteran's claim of entitlement to secondary service 
connection was denied based on element (2) and (3), the 
existence of a disability and a connection between the 
claimed disability and military service.  As explained above, 
the veteran has received proper VCAA notice as to her 
obligations, and those of VA, with respect to these crucial 
elements.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's VA 
outpatient medical treatment records, and provided VA 
examinations April 1999 and February 2004. 
 
The duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
Given the facts of this case, the Board finds that an 
examination or medical opinion as to the veteran's left lower 
extremity radiculopathy claim is not necessary.  As set forth 
in more detail below, the veteran has not provided evidence 
of a currently diagnosed left lower extremity disability. 
 Lacking such evidence, the Board finds that a VA medical 
examination or opinion is not necessary as the veteran has no 
service-connected disability.

The circumstances presented in this request are distinguished 
from those set forth in Charles v. Principi, 16 Vet. App. 370 
(2002), in which VA was required to obtain a nexus opinion 
when there was acoustic trauma in service and competent 
evidence of a current disability.  Here, there is absolutely 
no evidence of a current disability, and it is the veteran's 
responsibility to provide such.  See 38 U.S.C.A. § 5107(a) 
(West 2002).



The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claim  She 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision as to this 
issue.  

Pertinent law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In the absence of a diagnosed disability, service connection 
may not be granted. 
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].

Analysis

The veteran seeks service connection for left leg pain, 
claimed as secondary to her service-connected back 
disability.  As was noted in the introduction, service 
connection was previously granted by the RO for right leg 
radiculopathy.

The Board initially observes that the veteran does not 
contend, and the evidence of record does not suggest, that 
any left leg disability is directly related to her military 
service.  This issue will therefore be addressed exclusively 
as a secondary service connection claim.  

As discussed above, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

With respect to Wallin element (1), medical evidence of a 
current disability, the preponderance of the competent 
medical evidence does not show that left lower extremity 
radiculopathy, or any other left leg disability, currently 
exists.   

In February 2004, a VA examination was conducted to determine 
the extent of the veteran's spine disability.  The 
examination revealed "decreased sensation throughout the 
entire right calf but normal in both thighs, the left calf 
and both feet.  
[Service connection was granted for right leg radiculopathy 
by the RO based on this examination.]  No left leg disability 
was diagnosed.

VA outpatient treatment records reflect that nerve conduction 
studies were performed in July 2004 and February 2005; 
neither study identified a left lower extremity 
radiculopathy. 

In short, there is no competent medical evidence showing the 
existence of left lower extremity radiculopathy or any other 
disability for which secondary service connection may be 
granted. 

In the VCAA letters, the veteran was afforded the opportunity 
to identify or submit evidence showing that she has a current 
left leg disability.  She did not identify or submit any such 
evidence.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits]; see also 
Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) [the duty to assist is not a one-
way street].   

Although the Board does not necessarily doubt that the 
veteran may experience 
what she perceives as pain in her left lower extremity, as a 
lay person without medical training she is not competent to 
render diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 
491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  See also Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) [symptoms, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].   

Crucial to the award of service connection is the existence 
of disability. Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; see also Chelte v. 
Brown, 10 Vet. App. 268 (1997) [noting that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].  In the absence of competent medical diagnosis 
of a left lower extremity disability for which service 
connection could be granted, service connection may not be 
granted.  Wallin element (1) has not been met, and the 
veteran's claim fails on that basis alone.  

For the sake of completeness, the Board will also briefly 
discuss the remaining two Wallin elements, service-connected 
disability and medical nexus. 

With respect to Wallin element (2), service-connected 
disability, the veteran was granted service connection for 
lumbosacral degenerative disc disease in May 1999.  Wallin 
element (2) has therefore been satisfied.  

With respect to Wallin element (3), medical nexus, in the 
absence of a diagnosis of left lower extremity radiculopathy, 
it follows that a medical nexus is also lacking.  Indeed, 
there is no competent medical nexus of record.  Accordingly, 
Wallin element (3), medical nexus, has not been satisfied, 
and the veteran's claim fails on this basis also.

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
left lower extremity disability, claimed as secondary to 
service-connected lumbosacral degenerative disc disease.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a left lower extremity 
disability, claimed as secondary to service-connected 
lumbosacral degenerative disc disease, is denied. 


REMAND

2.  Entitlement to an increased rating for service-connected 
lumbosacral degenerative disc disease.

For reasons expressed immediately below, the Board finds that 
this issue must be remanded for additional procedural 
development.

Reasons for remand

Dingess notice

There has been a significant recent judicial decision that 
affects this case.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.

With respect to the veteran's increased rating claim, element 
(1) is not in dispute, and elements (2) and (3) are 
irrelevant as service connection has already been granted for 
the claim.  With respect to elements (4) and (5), the veteran 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  

Because the veteran has received no notice as to disability 
rating and effective date, it would be prejudicial to proceed 
to a decision on the merits at this time.  Accordingly, this 
issue must be remanded for proper notice under Dingess, which 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should send the veteran 
corrective notice which complies with 
the notification requirements outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  If it is warranted, VBA should then 
readjudicate the veteran's claim of 
entitlement to an increased disability 
rating for service-connected 
lumbosacral degenerative disc disease.  
If the benefit sought on appeal remains 
denied, VBA should provide the veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


